Citation Nr: 1233386	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-13 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee.  

Entitlement to a separate disability rating of 10 percent for arthritis of the left knee.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1983 to December 1984.  
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran was scheduled for a hearing before the Board in July 2011, but failed to appear for such hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left knee disability has been productive of x-ray evidence of arthritis of the left knee, limited motion from zero to 85 degrees; the evidence does not demonstrate additional limitation of motion due to factors such as pain, weakness, or fatigability. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a separate disability rating of 10 percent, but no higher, for arthritis of the left knee have been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5003 (2011); VAOPGCPREC 9-98 (1997).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the Veteran compliant pre-adjudication notice by letter dated in 
in September 2008.  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records,  afforded the Veteran a VA examination, and assisted the Veteran in obtaining evidence.  

The Veteran was scheduled for a VA examination in connection with his claim on numerous occasions; however, he failed to appear for such examinations.  For examinations scheduled in July 2010 and September 2010, the Veteran indicated that he was homeless, suggesting that he did not receive any notice of such examinations.  See February 2011 statement from the Veteran.  He requested that the examination be rescheduled and provided his current address.  Id.   The Veteran was scheduled for a third examination in March 2011; however, he failed to appear.  He did not provide good cause for missing the appointment, nor did he request to be rescheduled.  The "duty to assist is not always a one-way street" and the Veteran is obligated to cooperate in the development of his pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the claim on appeal will be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655.  

Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating - Left Knee

In a July 1985 rating decision, service connection was granted for chondromalacia of the left knee, and a 10 percent disability rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, effective December 27, 1984.  In September 2008, the Veteran initiated a claim for an increased rating, indicating that his left knee disability had worsened.  In the November 2008 rating action on appeal, the RO denied an increase, and continued the 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5257.  

The Veteran maintains that he is entitled to a disability rating greater than 10 percent for his service-connected chondromalacia of the left knee disability.  

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups.  A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.     

Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

DC's 5260 and 5261 govern the limitation of motion of the knee.  DC 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 pertains to limitation of leg extension.  A noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.

DC 5257 pertains to recurrent subluxation or lateral instability.  A 10 percent rating is assigned for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under certain circumstances, a separate disability evaluation may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257.  VAOPGCPREC 9-98 and VAOPGCPREC 23-97, (July 1, 1997), 62 Fed. Reg. 63604 (1997). 

On VA examination in October 2008, the Veteran reported left knee pain, weakness, stiffness, and fatigability.  He reported pain on a 6/10 level on a daily basis, with flare-ups occurring every other day, resulting in pain on an 8/10 level, and lasting until he was able to get off of his feet for one to three hours.  He stated that flare-ups were precipitated by prolonged walking, standing, and sitting.  He denied swelling, heat, redness, instability, locking, or giving way.  He denied dislocation or recurrent subluxation.  He reported that he took anti-inflammatory medication several times per day.  He denied the use of an assistive device.  He reported that he currently worked for a meat company which did not require him to stand as much as some of his previous jobs.  He indicated that he missed two days of work in the past year due to his left knee disability.  

On examination, the Veteran's sitting tolerance was within normal limits.  His gait was mildly antalgic and almost normal.  He was able to walk on his toes.  He was able to fully squat and return to a standing position.  He was not able to walk on his heels.  Motor examination revealed normal bulk, tone, and strength of 5/5 in the lower extremities.  Left knee patellar compression test was negative.  There was no evidence of effusion.  The left knee was nontender at the medial and lateral joint line.  There was no evidence of tissue tenderness to the tibial tubercle.  Anterior and posterior drawer sign testing was negative.  Varus valgus stress test was negative.  McMurray test was negative.  Range of motion revealed full extension, zero degrees, to 130 degrees of flexion.  The Veteran had pain on the entire range of motion of the left knee.  Following repetition, there was no further decrease in range of motion of the left knee; however, the Veteran reported increased pain.  X-rays show minimal degenerative changes.  The diagnosis was chondromalacia of the left knee and minimal degenerative changes.  

A December 2009 VA orthopedic surgery consultation report shows the Veteran reported chronic left knee pain that had worsened over the past several years.  He stated that his knee bothered him with just about any activity, to include climbing stairs and kneeling.  He denied experiencing any swelling or locking.  He reported that he took several medications for his disability.  He indicated that he was issued a brace, but had not yet received it.  

On examination, there was no visible deformity or effusion.  Range of motion revealed extension from zero to 85 degrees flexion; with pain associated with forced flexion beyond 85 degrees.  His strength was somewhat diminished in flexion and extension due to pain.  Varus and valgus stability testing, as well as anterior and posterior testing were normal.  There was diffuse joint line tenderness medially and laterally.  There was pain upon McMurray testing.  There was no pain upon patellar compression testing.  X-rays show minimal osteoarthritic changes in the left knee.  The assessment was left knee pain.   
The Veteran's left knee disability is characterized by arthritis, limitation of flexion, and pain on motion, and his disability is most appropriately evaluated by assigning separate ratings under DC 5257 for instability, and DC 5003 for x-ray evidence of arthritis with noncompensable limitation of painful motion.  

The Veteran does not warrant a disability rating in excess of 10 percent for his chondromalacia of the left knee under DC 5257, as moderate subluxation or instability is not shown.  Indeed, there is no evidence of any subluxation or instability.  At the October 2008 VA examination, the Veteran denied experiencing any instability, giving way, or subluxation of his left knee, and there was no objective evidence of such symptomatology.  Similarly, at the December 2009 orthopedic consultation, there was no objective evidence of subluxation or instability, nor did the Veteran report experiencing any such symptoms.  Absent evidence of moderate subluxation or instability, the Veteran does not warrant assignment of the next higher 20 percent rating under 38 C.F.R. §  4.71a, DC 5257.  

The Veteran does not warrant a separate compensable disability rating for his left knee disability under DC 5260.  While there is evidence of slight limitation of flexion of the left knee, it has been at worse, to 85 degrees with consideration of the DeLuca criteria.  See October 2008 VA examination report and December 2009 VA orthopedic consultation report.  Absent evidence of limitation of flexion to 45 degrees, the Veteran does not warrant assignment of a separate compensable disability rating under 38 C.F.R. §  4.71a, DC 5260.  

The Veteran does not warrant a separate compensable disability rating for his left knee disability under DC 5261.  There is no evidence of limitation of extension of the left knee, as the Veteran's extension has been noted as zero in the aforementioned examination and treatment reports; thus, he does not warrant a separate compensable rating under 38 C.F.R. §  4.71a, DC 5261.  

DC 5256 is not applicable, as the Veteran does not, nor has he ever demonstrated ankylosis of his left knee.  Likewise, DC 5258 is not for application, as the Veteran has not complained of, nor has objective examination revealed locking or effusion of his left knee.  The evidence of record does not demonstrate impairment of the Veteran's tibia and fibula, thus DC 5262 is not for application in this case.  Similarly, as the evidence fails to show genu recurvatum, DC 5263 is inapplicable.  As such, the Veteran is not entitled to a disability evaluation in excess of 10 percent under 38 C.F.R. §  4.71a, DC's 5256, 5258, 5262, or 5263.    

However, a separate 10 percent disability rating based on x-ray evidence of arthritis with noncompensable limitation of flexion and evidence of painful motion under 38 C.F.R. §  4.71a, DC 5003 is warranted.  Specifically, October 2008 x-rays show minimal degenerative changes of the left knee.  Likewise, December 2009 x-rays show minimal osteoarthritic changes of the left knee.  Moreover, limitation of flexion was demonstrated during both the October 2008 VA examination (to 130 degrees) and the December 2009 orthopedic consultation (to 85 degrees).   In addition, the VA examiners who conducted the aforementioned examinations both noted that the Veteran had pain while demonstrating flexion.  Thus, throughout the appeal period, the Veteran's left knee disability warrants a separate 10 percent rating under DC 5003 due to degenerative arthritis manifested by noncompensable limitation of motion objectively confirmed by painful motion.  VAOPGCPREC 9-98 (1997).  

The preponderance of the evidence is against a disability rating in excess of 10 percent for instability under DC 5257; there is no doubt to be resolved; and a disability rating in excess of 10 percent for instability of the left knee is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

A separate 10 percent disability rating under DC 5003, is warranted for noncompensable limitation of motion with degenerative arthritis confirmed by x-ray.  

Extraschedular Consideration 

The schedular criteria are adequate.  Increased evaluations for chondromalacia and limitation of motion of the left knee are possible upon a showing of additional manifestations that are not demonstrated by the evidence of record.  There is no evidence of hospitalization or marked interference with employment based on either the Veteran's chondromalacia of the left knee or his arthritis and extraschedular consideration is not warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  


ORDER


A disability rating in excess of 10 percent for instability of the left knee is denied. 

A separate disability rating of 10 percent for arthritis of the left knee granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


